Title: From George Washington to John Mix, 17 August 1783
From: Washington, George
To: Mix, John


                        
                            Sir 17 August 1783
                            
                        
                        You are hereby directed to repair immediately to the Northward, in order to make Arrangements for transporting
                            the Garrisons and Stores to the Western Posts. You will on your way, wait upon His Excellency Governor Clinton and receive
                            such Sum of Money as he shall direct to be paid in consequence of the Letter I shall write to him by you; which is to be
                            appropriate in the best and most economical manner to the before mentioned service.
                        Your principal object is to procure by contract or in any other manner, at the most reasonable rate, to the
                            amount of 100 well built Batteaux, completely fitted for use. if in the first instance you can engage payment only for 30
                            or 40 let so many be instantly begun; and in negotiating this business you will be pleased to consult with Colo. Willet, who
                            will give you his advice and assistance on all occasions. Remember it is necessary all the Boats should be in readiness,
                            if possible, in six, seven or Eight Weeks at farthest from the date hereof; And as the service is important you will use
                            your greatest exertions for the accomplishment of it.
                        You will in the next place make Provision for the Transportation of the Boats, with every thing that will be
                            required for the Garrisons across the Carrying places, until they shall be put into the Wood Creek; And in General you
                            will supply, in the best manner you are able, all such Articles as may be wanted from the Quarter Master’s Department,
                            Superintending the business yourself, and taking the advice of Colo. Willet on all important matters relative to the
                            operation, until you shall hear further from the Quarter Master General or Myself. Given at Head Quarters Newburgh August
                            17th 1783.
                        
                            G. Washington
                        
                    